DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 03/21/2022 has been entered and fully considered. Claims 1, 2, 5 and 9 are pending, of which claims 1 and 5 are currently amended. Claims 3, 4 and 6-8 are cancelled. No new matter has been added.
The previous rejection under 35 USC 103 is maintained and made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0288784 A1 (Victor) in view of US 2018/0117684 A1 (Harms).
Regarding claims 1 and 9, Victor discloses a channel forming system of fuel cell separator (fuel cell plate 10) comprising a composite molded body of graphite or graphite and resin that comprises the fuel cell separator (the plate 10 is constructed from a mixture of virgin natural flake graphite and recycled tailings, which includes natural flake graphite laminated together with a binder) [0010] and a channel forming tool with rotary drive for the composite molded body (gang mill-type cutter that rotates to cut flow fields), and as the channel forming tool rotates against the composite molded body, channels having a depth of 0.3 mm to 1.0 mm (1.0 mm deep in one example) are created on a whole surface of only one side of the composite molded body (the flow fields, which consist of multiple channels, are cut across the entire plate in one or two passes) [0013].
Victor does not teach the specific structure of the channel forming tool. Harms however teaches a channel forming tool (milling cutter 20 that cuts a tooth form) [0021] that comprises a single cylindrical body (milling drum 24 that includes a body 32 that is generally cylindrical-shaped) [0022], [0023] and a grooving tool (cutting inserts 28) [0022] for creating multiple grooves (teeth) simultaneously wherein the grooving tool includes bar-shaped machining blades (unitary body 60 having a length sufficient to extend from the first end 36 of the milling drum 24 to the second end 40 of the milling drum 24) with grooves (cutting profile 64 with valleys 76) engraved, the bar-shaped machining blades are protruded from the cylindrical body (see Figs. 7, 9), the grooves 76 are regularly arranged to be formed as complementary shape of the channel (the cutting profile 64 may be modified to cut any desired tooth form or pattern, the tooth forms mirror the cutting profiles) [0026], [0034], and the bar-shaped machining blades 28 are on an external circumferential surface (received in slots 52 formed in outer surface 44 of the body 32) of the cylindrical body 24 and extend parallel to a major axis of the cylindrical body 24 [0024], wherein the bar-shaped machining blades 28 are located on the external circumferential surface 44 of the cylindrical body 24 with a regular interval along a central angle (evenly spaced circumferentially around the milling drum 24) [0022]. See Figs. 1, 2, 5. The milling cutter can spin and cut fast to allow gang cutting, and the cutting inserts may be removed and either rotated, re-sharpened, or replaced if the cutting inserts become worn or damaged [0035]. Therefore it would have been obvious to one of ordinary skill in the art to use a milling cutter having the claimed structure, as in Harms, for the gang mill-type cutter in the channel forming system of Victor, because it can spin and cut fast to allow gang cutting and the cutting inserts may be removed and either rotated, re-sharpened, or replaced if the cutting inserts become worn or damaged.

    PNG
    media_image1.png
    469
    471
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    244
    315
    media_image2.png
    Greyscale

Harms further teaches that the milling cutter 20 may include fewer or more than ten evenly spaced (36 degree interval) cutting inserts 28 (bar-shaped machining blades) [0022]. Although the claimed ranges and amounts of four to eight, or four, six or eight, bar-shaped machining blades and 90, 60 or 45 degree interval are not explicitly taught, they nevertheless would have been obvious to one of ordinary skill in the art because they are overlapping with or close enough to the ranges taught by Harms. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05 I.
The limitations that the cylindrical body rotates at a speed of 2,000 rpm to 20,000 rpm and is transferred with contact on the composite molded body at the feeding speed of 50 mm/sec to 200 mm/sec are considered to be recitations of intended use that do not structurally distinguish the claimed channel forming tool over the milling cutter 20 of Harms, which is specifically configured to be rotated at a relative high speed [0021], [0034] to spin and cut faster [0035]. Note also that Victor discloses that the plate is fed in the same direction of rotation while the cutter rotates [0013]. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 2, Harms further teaches that the milling cutter 20 allows gang cutting of multiple side-by-side parts simultaneously, rather than cutting one at a time [0035]. Therefore it would have been obvious to one of ordinary skill in the art to form each of the bar-shaped machining blades with a length larger than a width of the composite molded body of the fuel cell separator, because it would allow multiple side-by-side fuel cell separators to be gang cut simultaneously rather than cutting one at a time. Note also that in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IV. A.
Regarding claim 5, Victor further discloses that in one example the channels are approximately 0.63 mm wide [0013]. Although the claimed range of 1.0 mm to 2.0 mm of width is not specifically taught, it is considered to be close enough to Victor’s exemplary width to be obvious to one of ordinary skill in the art, especially because it is well known in the art to adjust the dimensions of flow channels in order to achieve desired flow properties to enhance fuel cell performance. Furthermore, although not specifically taught, the claimed range of 100 to 200 grooves would have been obvious to one of ordinary skill in the art because Harms teaches that the cutting profile 64 of the cutting insert 28 (machining blades) may be designed with fewer or more peaks 72 and valleys 76 (grooves) to cut any number, shape or pattern [0026], [0032], [0034], and because it is well known in the art to adjust the number of flow channels (which mirror the cutting profile) in order to achieve desired flow properties to enhance fuel cell performance. See MPEP 2144.05. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the milling cutter of Harms merely cuts the edge of the material instead of a side surface, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the applicant has failed to show any structural difference between the claimed grooving tool and the milling cutter of Harms.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, the applicant argues that Victor teaches a different rotation speed and feed rate than claimed, however, these features would have been obvious based on the explicit teaching in Harms to configure the milling cutter to be rotated at a relative high speed [0021], [0034] to spin and cut faster [0035]. Moreover, the claimed rotation speed and feed rate merely recite intended use, and the applicant has failed to show that any different structure besides that taught by Harms would be required in order to perform the claimed functionality.
For the above reasons, the previous rejection is being maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727